Title: From Abigail Smith Adams to Ann Frances Harrod Adams, 17 May 1811
From: Adams, Abigail Smith
To: Adams, Ann Frances Harrod



Dear Daughter
Quincy. May 17th 1811

I rode up to your house this morning to inquire how the Children were and heard that they were both well. dexter Slept there last night. I will Send George in with the chaise tomorrow, if mr Adams returns. George may come out in the Stage. If there Should be any Salmon to be had tomorrow and mr Foster would get me part of one, I will be much obliged to him—I should not like to give more than a quarter of a dollar pr pd.
Yours affectionatly
A A—